Citation Nr: 1431562	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  05-32 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware



THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), rated 70 percent disabling, prior to February 13, 2008. 

2.  Entitlement to total disability rating due to individual unemployability (TDIU) prior to February 13, 2008.  



ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The Veteran served on active duty from May 1969 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2007, the Board denied entitlement to an initial disability rating in excess of 50 percent for PTSD.  In August 2008, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand this claim to the Board. 

A September 2008 rating decision denied entitlement to TDIU. 

A November 2010 rating decision granted an increased 70 percent rating prior to February 13, 2008; and a 100 percent rating as of February 13, 2008.  As a 100 percent rating is the maximum evaluation assignable, the only issues remaining before the Board are entitlement to an increased rating for PTSD and TDIU, both prior to February 13, 2008.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part of an increased rating claim when such claim is raised by the record).


FINDINGS OF FACT

1.  The disability picture associated with PTSD during the period prior to February 13, 2008 more closely approximates occupational and social impairment with deficiencies in most areas.  

2.  The Veteran has not cooperated with an attempt to obtain employment information for the period prior to February 13, 2008 and there is no credible evidence establishing when he last engaged in substantially gainful employment during this period.

CONCLUSIONS OF LAW

1.  Prior to February 13, 2008, the requirements for a rating higher than 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  Prior to February 13, 2008, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In this case, the appeal arises from the initial award of service connection for PTSD.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

Regarding the TDIU claim, compliant VCAA notice was provided in a February 2008 letter, prior to the initial adjudication.  In addition, the agency of original jurisdiction sent the Veteran letter in March 2014 asking him to complete another VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability)  to determine his eligibility to TDIU prior to February 13, 2008.  The Veteran did not complete the form and replied in April 2014 that he had no more evidence to present.  

Concerning the duty to assist, VA has obtained service treatment records (STRs) and post-service treatment records, Social Security Administration (SSA) disability records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions, and offered the appellant an opportunity to testify at a hearing.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

The Board remanded the claim in September 2009 to obtain additional treatment records and schedule the Veteran for a PTSD examination.  Treatment records were requested, and a VA examination was conducted which resulted in the assignment of a 100 percent rating for PTSD, effective the date of that examination.  The agency of original jurisdiction has substantially complied with the September 2009 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Based on a review of the claims file, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained to the extent possible.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evaluation of PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.  

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job). A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  See DSM-IV.  

Service connection for PTSD was established by a March 2004 rating decision effective January 11, 2002.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For example, Vet Center reports from January 2002 are of record.  The Veteran reported ongoing symptoms which included intrusive thoughts, flashbacks, isolation and anger.  He requested counseling to help him cope with these symptoms.  He reported difficulties communicating with his wife causing a great deal of stress in the marriage.  The mental status evaluation recorded the Veteran suffered from sleep disturbance.  His appearance was neat, intelligence was average, speech was appropriate, memory was normal, affect was appropriate, and his judgment was good.  He was oriented to time, place and person.  There was no evidence of a thought disorder.   

A statement from the Veteran's wife notes the Veteran has sleep disturbance, 
anger, flashbacks, hyper alertness, depression, crying spells, and is emotionally constricted. 

The VA examination in March 2004 reflects the Veteran was diagnosed with 
PTSD.  The examiner noted the Veteran reporting symptoms of anger outbursts, hypervigilance, isolation from the public, panic attacks two times a month, a tendency toward obsessions, checking and rechecking behavior, flashbacks, 
seeing ghosts walking in this home, hearing people asking for help, an inability to retain employment mostly due to anger outbursts, no close friendships, and a compromised relationship with his wife and children.  The Veteran did not maintain eye contact during the examination and wore dark glasses during the session.  
The Veteran described his mood to be anxious and depressed.  The examination revealed he had twice monthly panic attacks, weekly flashbacks of dead bodies, 
and he was hypervigilance in loud crowed situations.  Long and short term memory were intact.  He was oriented times three.  He has been able to maintain his activities of daily living.  He had a history of suicidal thoughts three years ago, he had a plan but did not follow through with the plan.  He had problems sleeping.  Although the examiner notes that the Veteran had a history of suicidal thoughts three years previously, there were no current suicidal or homicidal thoughts.  Moreover, the Veteran has maintained a relationship with his wife since 1975 and still manages to maintain a relationship with his children.  He attends the VFW once a month and socializes with VFW group members on occasion.  He was considered competent to manage his financial affairs.  The examiner assigned a GAF score of 45. 

A September 2005 VA mental health consultation noted that the Veteran had problems sleeping.  He denied hallucinations and delusions.  He was alert and oriented.  His mood was dysthymic with varied affect.  His speech was clear, relevant, and coherent.  He complained of short and long term memory impairment.  He had fair insight and impaired judgment.  

A January 2007 VA mental health clinic note revealed that the Veteran has yelled at his wife but never hit her.  However, he has broken furniture.  He was fired from his one-year job as a longshoreman last week.  He was alert and oriented.  His mood was dysthymic.  His concentration and memory were impaired.  He lacked insight into his behavior.  His judgment was fair.  He reported dissociative flashbacks.  There was no evidence of a thought disorder.  The Veteran was to be referred to the psychiatry department for medication to help with his sleep, anger, and panic attacks.  

The Veteran underwent an initial mental health assessment in January 2008.  He complained of nightmares, anger, hearing voices.  His wife asked him to leave the house.  His speech was normal.  His mood was anxious.  He had no impairment on thought process, suicidal ideation, homicidal ideation, delusion or psychosis.  He was oriented times three.  His judgment and insight were fair.  The diagnosis was PTSD, and a GAF score of 60 was assigned.  An outpatient note the same day revealed that his wife asked him to leave the house over the recent holidays.  She informed him that he could return to the house if he gets treatment for his PTSD.  

On review of all of the evidence of record, the Board finds that the most probative of record fails to demonstrate that the Veteran has psychiatric symptomatology consistent with total social and occupational impairment during the period prior to February 13, 2008.  In this regard, the Veteran had relatively unimpaired thought processes and cognitive functions, with no indication that the reported memory loss was of such severity that he was unable to remember his name or relative's names.  His behavior has not been found to be grossly inappropriate, nor has he been shown to be a persistent danger to himself or others.  Although a prior history of suicidal ideation was noted, neither the statements by the clinicians nor the GAF scores assigned during the period in question reflect any concern by them that during the period prior to February 2008, there was an indication that suicidal or homicidal actions were anticipated.  Although some dissociate flashbacks were reported and that he reported hearing voices in January 2008, the GAF score of 60 assigned at that time suggests that, in the examiner's opinion, such symptoms were not impacting the Veteran's functioning.  The evidence also reflects during this period that the Veteran has been alert and oriented, and the Veteran was noted to be able to maintain activities of daily living and handle his financial affairs.  

Although the evidence does support the Veteran had difficulty with his marriage, it was noted in the 2004 VA examination that he has been married since 1975, has maintained some relationship with his children, and attends the VFW on occasion.  Moreover, the evidence suggests that the Veteran had been employed at times during the period in question, with him providing various dates of last employment including February 2006 and March 2007, and reporting to VA clinicians that he was fired from a year long job in January 2007.    

While the Board has considered all of the psychiatric symptomology in the record, the Board notes that the most probative evidence does not reflect symptomatology consistent with total occupational and social impairment.  Such conclusion is supported by the GAF scores assigned during this period (e.g. 45 and 60), which well exceed scores suggestive of total impairment.  In this regard, a GAF score 
of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or 
an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  See DSM-IV.  Thus, the clinicians' assessments of the Veteran's functioning are not consistent with total social and occupational impairment. 

The Board concludes that the medical findings on examination and treatment are of greater probative value than the Veteran's and wife's allegations regarding the severity of his PTSD.  The Veteran is presently in receipt of a 70 percent rating which accounts for deficiencies in most areas.  However, the preponderance of the competent, credible and probative evidence is against a finding that the Veteran's symptomology has resulted in total occupational and social impairment during the period prior to February 13, 2008.  Accordingly, a rating in excess of 70 for PTSD is denied. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In this case, the Board finds that the rating criteria contemplate the Veteran's disability from his service-connected PTSD.  The focus in evaluating psychiatric disabilities is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  For the reasons stated above, the Board concludes that the Veteran's level of such occupational and social impairment is adequately reflected by the current schedular rating.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

At no time during the pendency of this claim has the disability been more or less disabling than as currently rated.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating is not warranted.  
Gilbert, 1 Vet. App. 49, 54.

Entitlement to TDIU

A TDIU may be assigned if the schedular rating is less than total and the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

As the Veteran's PTSD is rated as 70 percent disabling during the prior to February 13, 2008, he accordingly meets the criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a).  However, the evidence of record is insufficient to establish that Veteran was, in fact, unemployable during the period prior to February 13, 2008.

The Veteran submitted an application for a TDIU (VA Form 21-8940) in February 2008.  He reported therein that his PTSD affected full time employment and that he last worked full time and became too disabled to work in February 2006.  He reported employment from January to February 2003 and March to May 2005, earning as much as $2800 per week and $4000 per month.  A VA treatment 
record in January 2007 notes that the Veteran was fired from his one-year job 
as a longshoreman the previous week.  The Veteran submitted another VA Form 21-8940 in November 2010.  He reported at that time that he last worked full time in March 2007 and he became too disabled to work in March 2007.  He stated that he earned as much as $2000 per month.    

Due to the discrepancies in the information provided in the TDIU applications, in 
a March 2014 letter, the RO asked the Veteran to complete another VA Form 
21-8940 to determine his eligibility to TDIU prior to February 13, 2008.  The Veteran responded that he had no further evidence to submit, and no additional VA Form 21-8940 has been submitted.  In the April 2014 Supplemental Statement of the Case (SSOC), the RO specifically noted that the information concerning the Veteran's past employment was incomplete and that to substantiate his claim the Veteran needed to complete and return a VA Form 21-8940 so that information could be obtain from his prior employers.  The Veteran did not respond to the SSOC. 

During the period in question, the Veteran has provided conflicting information concerning his employment.  Indeed during the period prior to March 2004 the Veteran was in receipt of nonservice-connected pension based only on his wife's income.  Apparently his employment in 2003 was not reported at that time.  Moreover, he submitted a VA Form 21-8940 in February 2008, but failed to mention a year-long job that ended in January 2007.  In 2010, he reported he was last employed in March 2007.  Again, this employment was not mentioned on the February 2008 VA Form 21-8940.  Such inconsistencies raise serious questions as to the veracity of the information being provided concerning his employment history.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  

As noted above, the Veteran was asked to complete another VA Form 21-8940 in 2014 to essentially clarify his employment history prior to February 2008.  He did not provide the requested information.  "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran has not complied with the requests for additional information concerning his employment, and his reports of his various dates of employment during the period in question is not credible.  Thus, the Board finds that due to the Veteran's lack of cooperation, there is insufficient competent and credible evidence reflecting the Veteran's work history to permit the award of a TDIU during the period prior to February 13, 2008.  Accordingly, the claim for a TDIU for the period prior to February 13, 2008 is denied. 


ORDER

Entitlement to an increased rating for PTSD prior to February 13, 2008, is denied,

Entitlement to TDIU prior to February 13, 2008 is denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


